Judgment and order reversed on the law, with costs, and complaint dismissed, with costs, on the authority of Kelly v. Bose (291 N. Y. 611) and Connolly v. Bursch (149 App. Div. 772). All concur, except Dowling, J., who concurs as to the reversal, but votes for granting a new trial on the ground that the defendant changed the conditions and created a new hazard by leaving the hump of ice complained of. (The judgment is for plaintiff in an action for damages for personal injuries sustained by plaintiff by reason of his falling on an *944icy sidewalk. The order denies a motion for a new trial.) Present— Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.